Title: To James Madison from James Monroe, 18 October 1817
From: Monroe, James
To: Madison, James


Dear SirAt Mr. Gordons Octr 18 1817
Our carriage arrivd sooner, somedays, than we expected, in consequence of which, and other considerations, connected with affrs at Washington (our horses also hir’d), I am forc’d to hurry on there. It was our intention to have been with you last night, but hearing that Mr Bagot is with you, we are under the necessity, on account of our equipment, our baggage being sent on, by Richmond, to decline calling. I think also, it will be better, to avoid a meeting, at your house, with the British Minister. We beg you (Mrs. Monroe & Mrs Hay) to present our respects to Mrs Madison, & to make our apology for not seeing her as we passd on.
I have written a private letter to General Jackson, in the spirit of our conversation, of which I send you a copy. Read it at your liesure, & forward it to Washington.
It will be better not to mention us to Mr & Mrs Bagot. With sincere regard your friend
James Monroe
